DETAILED ACTION
I.	Claims 1-28 were cancelled in a preliminary amendment.
II.	Claims 29-55 were added in a preliminary amendment.
III.	Claims 29-55 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 16/053870, filed 08/03/2018, now U.S. Patent No. 10,778,408 which is a continuation of 14/634787, filed 02/28/2015, now U.S. Patent No. 10,075,288 which claims priority from Provisional Application 61946557, filed 02/28/2014.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “performing a homomorphic multiplication operation” and “performing matrix multiplication”, which would pertain to the abstract idea grouping of “(a) Mathematical concepts – mathematical relationships or equations, mathematical calculations” as found within Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. As stated within said “Guidance”, various court decisions have determined such mathematical concepts to be directed to abstract ideas: SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas) and Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations” are directed to an abstract idea).
Further, the claim limitation of “outputting the resultant ciphertext” within independent claim 42 encompasses mental processes, see Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Circ. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-eligible invention could be performed via pen and paper or in a person’s mind.”) and also see CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to a process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible) and (“Moreover, as discussed above, even if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”); with “outputting the resultant ciphertext” being handled via, inter alia, writing the data on a piece of paper.
This judicial exception is not integrated into a practical application because it has been “held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle”, see Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972). The claimed “computer” does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because – as per the “Guidance” – “performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping”, see Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972).  Also, see Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper”).  Thus, the claims are absent of “significantly more” than the judicial exception and are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-55 of the current application, hereinafter “431” are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,778,408, hereinafter “408” and also over claims 1-29 of U.S. Patent No. 10,075,288, hereinafter “288”. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application, “431”, and parent patents “408” and “288” are directing to “receiving a ciphertext…”, “performing a homomorphic multiplication operation on the ciphertext…”, “performing a bitwise decomposition function on the ciphertext to obtain a decomposed ciphertext, the bitwise decomposition function mapping a multi-bit data type to a sequence of bits”, “performing matrix multiplication on the bitwise decomposed ciphertext and a data element that accords with an inverse bitwise decomposition of the ciphertext, the inverse bitwise decomposition mapping a sequence of bits to the multi-bit data type” and “outputting the resultant ciphertext” (this claim limitation is found within independent claim 42).
		                    Examiner’s Remarks
The claims distinguish themselves over the prior art but are rejected in view of the above 35 U.S.C. 101 and the Double Patenting grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to homomorphic encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/            Primary Examiner, Art Unit 2431